         Case 20-03195-sgj Doc 48 Filed 05/19/21                 Entered 05/19/21 16:00:26              Page 1 of 3




The following constitutes the ruling of the court and has the force and effect therein described.




Signed May 19, 2021
______________________________________________________________________




                             IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE NORTHERN DISTRICT OF TEXAS
                                         DALLAS DIVISION


                                            )
     In re:                                 )                               Chapter 11
                                            )
     HIGHLAND CAPITAL MANAGEMENT, L.P., 1 )

                       Debtor,              )                               Case No. 19-34054-SGJ11
                                            )
     OFFICIAL COMMITTEE OF UNSECURED        )
     CREDITORS,                             )
                       Plaintiff,           )
                                            )
            vs.                             )
                                                                            Adversary Proceeding No. 20-03195
                                            )
     CLO HOLDCO, LTD., CHARITABLE DAF       )
     HOLDCO, LTD., CHARITABLE DAF FUND, LP,
     HIGHLAND DALLAS FOUNDATION, INC., THE )
     DUGABOY INVESTMENT TRUST, GRANT        )
     JAMES SCOTT III IN HIS INDIVIDUAL      )
     CAPACITY, AS TRUSTEE OF THE DUGABOY
     1
      The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service address
     for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.
    Case 20-03195-sgj Doc 48 Filed 05/19/21                  Entered 05/19/21 16:00:26              Page 2 of 3



INVESTMENT TRUST, AND AS TRUSTEE OF                              )
THE GET GOOD NONEXEMPT TRUST, AND                                )
JAMES D. DONDERO,
                                                                 )
                           Defendants.                           )
                                                                 )


ORDER GRANTING THE MOTION FOR EXPEDITED HEARING ON THE OFFICIAL
 COMMITTEE OF UNSECURED CREDITORS’ EMERGENCY MOTION TO STAY
            THE ADVERSARY PROCEEDING NINETY DAYS

         On this day, the Court considered the Official Committee of Unsecured Creditors’ (the

“Committee”) Motion for Expedited Hearing on the Official Committee of Unsecured Creditors’

Emergency Motion to Stay the Adversary Proceeding Ninety Days (the “Motion for Expedited

Hearing”). Based on the pleadings on file, the Court finds that good cause exists to grant the

Motion for Expedited Hearing. Therefore, the Court GRANTS the Motion for Expedited Hearing.

         IT IS THEREFORE ORDERED that the Motion for Expedited Hearing is GRANTED.

         IT IS FURTHER ORDERED that a hearing for the Motion to Stay the Adversary

Proceeding is set for 9:30 am C.T. on May 20, 2021. The Committee shall also file with the Court

a notice of hearing for the Motion to Stay the Adversary Proceeding.

         IT IS FURTHER ORDERED that the Committee’s response deadlines for the pending

Motions to Dismiss 2 and Motions to Withdraw the Reference are stayed until the later of (1) five

business days after the Court enters an order on the Motion to Stay the Adversary Proceeding or

(2) upon expiration of the 90-day stay of the Adversary Proceeding sought in the Committee’s

Motion to Stay the Adversary Proceeding.

         This Court shall retain jurisdiction over all matters arising from or relating to the

interpretation or implementation of this Order.


2
  Capitalized terms used but not defined herein shall have the respective meanings given to them in the Motion to Stay
the Adversary Proceeding.
Case 20-03195-sgj Doc 48 Filed 05/19/21   Entered 05/19/21 16:00:26   Page 3 of 3




                              ### End of Order ###
